Name: Commission Regulation (EC) No 433/94 of 25 February 1994 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/48 Official Journal of the European Communities 26. 2. 94 COMMISSION REGULATION (EC) No 433/94 of 25 February 1994 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 361 1 /93 (2), and in particular Article 12 (8) thereof! Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EC) No 256/94 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 256/94 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 7 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1994. For the Commission Rene STEICHEN Member of the Commission O OJ No L 148, 28 . 6 . 1968, p . 24. (2) OJ No L 328 , 29. 12. 1993, p . 7. (3) OJ No L 31 , 4. 2. 1994, p . 17. 26 . 2. 94 Official Journal of the European Communities No L 55/49 ANNEX to the Commission Regulation of 25 February 1994 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Croatia / Slovenia / Bosnia-Herzegovina / Former Yugoslav Republic of Macedonia (3) Austria (4) Sweden/Switzerland Other third countries (2)  Live weight   17,086 0,000 131,433 (')  17,086 0,000 131,433 (')  17,086 0,000 131,433 0  17,086 0,000 131,433 00  17,086 0,000 131,433 00 23,058 17,086 0,000 131,433 0 23,058 17,086 0,000 131,433 0  17,086 0,000 131,433 0  17,086 0,000 131,433 0 23,058 17,086 0,000 131,433 0 23,058 17,086 0,000 131,433 0 0102 90 05 0102 90 21 0102 90 29 0102 90 41 0102 90 49 0102 90 51 0102 90 59 0102 90 61 0102 90 69 0102 90 71 0102 90 79 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61  Net weight  43,811 32,464 0,000 0 249,723 0 0 43,811 32,464 0,000 0 249,723 0 0 35,049 25,971 0,000 0 199,778 0 0 52,573 38,957 0,000 0 299,667 0 0  48,696 0,000 0 374,583 0 0  55,701 0,000 0 428,471 00  55,701 0,000 428,471 0  48,696 0,000 374,583  55,701 0,000 428,471  55,701 0,000 428,471  55,701 0,000 428,471  55,701 0,000 428,471  55,701 0,000 428,471 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (3) This levy is applicable only to products complying with the provisions of Commission Regulation (EC) No 250/94. (4) This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 111 , 29 . 4. 1992, p. 21 ). (*) Products falling within this code, imported from Poland, the territories of the ex Czech and Slovak Federal Republic or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Commission Regula ­ tion (EEC) No 2697/93 have been presented, are subject to the levies set out in the Annex to that Regulation . (6) Products falling within this code, imported from Poland, the territories of the ex Czech and Slovak Federal Republic or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Commission Regula ­ tion (EEC) No 247/93 (OJ No L 28 , 5. 2. 1993, p. 39) have been presented, are subject to the levies set out in the Annex to that Regulation . f) The levy may be reduced in accordance with the Agreement between the Community and Sweden (OJ No L 109, 1.5. 1993 , p. 59) and Regulation (EEC) No 1180/93 .